UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-4142


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

GARLIN RAYMOND FARRIS, a/k/a G,

                     Defendant - Appellant.



Appeal from the United States District Court for the Western District of North Carolina, at
Charlotte. Robert J. Conrad, Jr., District Judge. (3:18-cr-00099-RJC-DCK-1)


Submitted: January 26, 2021                                       Decided: February 3, 2021


Before WILKINSON and WYNN, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Michael W. Patrick, LAW OFFICE OF MICHAEL W. PATRICK, Chapel Hill, North
Carolina, for Appellant. R. Andrew Murray, United States Attorney, Charlotte, North
Carolina, Amy E. Ray, Assistant United States Attorney, OFFICE OF THE UNITED
STATES ATTORNEY, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Garlin Raymond Farris appeals his jury conviction for various drug offenses and

resulting 288-month sentence. He argues that the district court abused its discretion in

denying his motion for extension of time to file a Fed. R. Crim. P. 33 motion for new trial

and that the district court clearly erred in applying an offense level enhancement for his

role in the offense under U.S. Sentencing Guidelines Manual § 3B1.1(b) (2018). We

affirm.

          Farris challenges the district court’s denial of his motion for extension of time to

file a Rule 33 motion for new trial based on ineffective assistance of counsel and the

dismissal of his Rule 33 motion. The district court premised its denial on the determination

that Farris failed to establish excusable neglect under Fed. R. Crim. P. 45(b)(1)(B). We

review this determination for abuse of discretion. See United States v. Cates, 716 F.3d

445, 448 (7th Cir. 2013) (stating that review of excusable neglect determination under Fed.

R. Crim. P. 45(b)(1)(B) is for abuse of discretion); see also United States v. Breit, 754 F.2d

526, 528-29 (4th Cir. 1985) (applying abuse of discretion standard to assess claim that

criminal defendant’s delay in filing notice of appeal was excusable neglect).

          In Pioneer Investment Services Co. v. Brunswick Associates Limited Partnership,

507 U.S. 380, 395 (1993), the Supreme Court set forth the factors to be considered when

determining whether a late filing is due to excusable neglect: “the danger of prejudice [to

the opposing party], the length of the delay and its potential impact on judicial proceedings,

the reason for the delay, including whether it was within the reasonable control of the

movant, and whether the movant acted in good faith.” The determination of whether

                                               2
neglect is excusable “is at bottom an equitable one, taking account of all relevant

circumstances surrounding the party’s omission.” Id. Moreover, [t]he Pioneer factors do

not carry equal weight; the excuse given for the late filing must have the greatest import.”

United States v. Munoz, 605 F.3d 359, 372 (6th Cir. 2010) (internal quotation marks

omitted); see also Thompson v. E.I. DuPont de Nemours & Co., Inc., 76 F.3d 530, 534 (4th

Cir. 1996) (holding in a civil case that “[t]he most important of the factors identified in

Pioneer for determining whether neglect is excusable is the reason for the [delay]” (internal

quotation marks omitted)).

       Here, Farris’ motion was filed seven months after the time period in Rule 33 expired

and nearly five months after the post-verdict substitution of counsel. Farris offered no

excuse for the delay other than a threadbare assertion of excusable neglect. Given that the

“critical” factor in the inquiry—the reason for Farris’ delay—weighs against him, Farris

has not established that the district court abused its discretion by concluding that he failed

to establish his delay was excusable. Munoz, 605 F.3d at 372.

       Next, Farris challenges the district court’s imposition of the three-level

enhancement under § 3B1.1(b) for his role in the offense. We review the district court’s

application of the enhancement under § 3B1.1(b) for clear error. See United States v.

Steffen, 741 F.3d 411, 414 (4th Cir. 2013). The enhancement applies if a defendant

managed or supervised—but was not an organizer or leader of—participants in a criminal

activity that involved at least five people or was “otherwise extensive.”              USSG

§ 3B1.1(b) & cmt. n.2; see United States v. Wolf, 860 F.3d 175, 198 (4th Cir. 2017).

Managing or supervising even one participant is sufficient for application of the

                                              3
enhancement. See Steffen, 741 F.3d at 415-16. We conclude that the district court did not

err in determining that Farris exercised sufficient control over participants in the conspiracy

for the enhancement to apply.

         Finally, Farris, who is represented by counsel, seeks to file a pro se supplemental

brief. However, “an appellant who is represented by counsel has no right to file pro se

briefs or raise additional substantive issues in an appeal.” United States v. Cohen, 888 F.3d

667, 682 (4th Cir. 2018). We therefore deny Farris’ motion to file a supplemental pro se

brief.

         We affirm the district court’s judgment. We dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.

                                                                                 AFFIRMED




                                              4